DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 10, 11, 15-19, 21, 23-24, and 26-33 were pending
Claims 2, 10-11 and 31 are cancelled. 
Claim 15 has been amended. 	
Claims 15-19, 21, 23-24, 26-30 and 32-33 are being examined on their merits.

Claim rejections withdrawn
All rejections of claims 2, 10-11 and 31 are moot by claim cancellation.  

The rejection of claims 15-19, 26, 29 and 30 and 32 under 35 U.S.C. 103 in view of Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of John Cogswell (“Cogswell” US Patent 2013/0309250A1, Published November 21, 2013, of record), Hailing Lu (“Lu”, Front. Immunol. 2014, 4, pg 1-4, published 03/03/2014, of record), and Pockros (Pockros, et al., Journal of Hepatology 2007 (47) pp 174-182) has been withdrawn in view of the amendment to claim 15.

The rejection of claims 15-18, and 25 under 35 U.S.C. 103 in view of Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of John Cogswell (“Cogswell” US Patent 2013/0309250A1, Published November 21, 2013, of record), Hailing Lu (“Lu”, Front. Immunol. 2014, 4, pg 1-4, published 03/03/2014, of record), and Dovedi (Dovedi, et al., Blood 2013 Vol 121 No. 2) has been withdrawn in view of the amendment to claim 15. 
The rejection of claims 15-19, 21, 23-24, 26-27, 29, 30 and 32-33 under 35 U.S.C. 103 in view of Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of John Cogswell (“Cogswell” US Patent 2013/0309250A1, Published November 21, 2013, of record), Hailing Lu (“Lu”, Front. Immunol. 2014, 4, pg 1-4, published 03/03/2014, of record), Pockros (Pockros, et al., Journal of Hepatology 2007 (47) pp 174-182) and Lixin Li (“Li”, WO2014/012479, Published 01/23/2014, of record) has been withdrawn in view of amendment to claim 15.  

The nonstatutory double patenting rejection of claims 2, 10-11, 15, 17-18, 21, 23-24, and 27-32 regarding claims 1, 6, 7, 10 and 11 of U.S. Patent No. US 11,279,761 B2 has been withdrawn in view of amendment to claim 15. 

Information Disclosure Statement
	There was a technical issue related to the IDS submitted 06/27/2022 and, as such, this IDS was not considered nor is a signed copy attached to this Office Action.





New grounds of rejection Necessitated by Claim Amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 26, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable under Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of Manmeet Gill (Gill, et al., Journal of Clinical and Diagnostic Research 2011 4:1464-1568) and Pockros (Pockros, et al., Journal of Hepatology 2007 (47) pp 174-182, of record). 
Regarding Claims 15-18, Maus teaches the administration of resiquimod for in a method of treatment for colorectal diseases such as polyps, precancerous stages and prevention and adjuvant treatment of colorectal cancer [Maus, abstract].  Maus also teaches that the resiquimod is administered in a pharmaceutically acceptable solution for topical administration (Maus, claim 10).  
Maus does not teach of a method of treating colorectal diseases further comprising administration targeted therapeutic capable of binding HER-2 (same as ErbB2).   Maus does not teach that the dose of the immunotherapeutic is administered orally twice weekly.  
Gill teaches 65% of colorectal cell carcinoma cases are positive for HER-2 (Gill, p 1565, ¶ 5).  Gill teaches that colorectal carcinoma should be evaluated for HER-2 expression, as tumors expressing HER-2 carry a poor prognosis and require different therapeutic approaches (Gill, p 1567, ¶ 11).  Gill teaches that HER-2 positive colorectal cancer should be treated with trastuzumab (an anti-HER-2 antibody), which has been shown to inhibit colony formation of the HCA-colon cancer cell line and the HCA-7 tumor xenografts (Gill, p 1567, ¶ 11).   
Pockros teaches of a study wherein human subjects were given resiquimod.  The resiquimod was administered orally at doses of 0.01 mg/kg or 0.02 mg/kg two times per week for 4 weeks, with the 0.01 mg/kg dose being well-tolerated but the 0.02 mg/kg dose resulting in 2 of 11 subjects discontinuing treatment due to adverse events (Pockros, p 180, ¶ 2).  
It would be prima facie obvious to combine the teachings of Maus, Gill and Pockros to arrive at a method of treating HER-2 positive colorectal cancer comprising the administration of resiquimod and trastuzumab.  One of ordinary skill in the art would be motivated to make such a combination in order to arrive at a method that is superior with respect to fighting HER-2 positive colorectal cancer than the administration of either the resiquimod or the anti-HER-2 antibody alone.  Both resiquimod and trastuzumab have been shown in the prior art to be capable of treating HER-2 positive colorectal cancer individually.  
MPEP §2144.06 states: It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.
In the instant case the two compositions are resiquimod and trastuzumab and their shared purpose is treating HER-2 expressing colorectal cancer.  It would be prima facie obvious to combine the two individual components.  One of ordinary skill in the art would have a reasonable expectation of success combining trastuzumab with resiquimod in a method of treating HER-2 expressing colorectal cancer because each individual component has been taught in the prior art to be capable of treating colorectal cancer individually.  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Maus, Gill and Pockros and administer the resiquimod orally at a dose of 0.01 mg/kg of Pockros.  One of ordinary skill in the art would be motivated to administer the resiquimod orally in order to administer the immunotherapeutic in a manner convenient and well known to patients and clinicians and at a dosage that is well tolerated with this route of administration.  One of ordinary skill in the art would have a reasonable expectation of success administering the resiquimod orally at a dosage of 0.01 mg/kg as this route of administration has been taught to work in the prior art by Pockros. This satisfies the limitations of claims 19, 26 and 32.

Response to Arguments
	Applicant argues that claim 15 has been amended to recite a targeted therapeutic capable of binding the tumor antigen ErbB2 (same as HER-2).  Applicant further argues that the prior rejections were made with respect to a targeted therapeutic capable of binding the tumor antigen PD-L1.  Applicant argues that the rejections should be withdrawn in view of the amendment to claim 15.
Applicant’s arguments with respect to claim(s) 15-19, 26, 29, 30 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior office action relied on two applied references—Cogswell and Lu to teach the art element comprising a targeted therapeutic that binds PD-L1.  These two sources have been removed and a new reference, Gill, has been added.  Gill teaches that most (65%) of cases of colon cancer (the elected species of cancer) are positive for HER-2.  Gill also teaches that the antibody trastuzumab can be used to treat HER-2 expressing colon cancer.  Trastuzumab is a targeted therapeutic capable of binding the tumor antigen ErbB, as required by claim 15 as amended.  Maus teaches the use of resiquimod for the treatment of colon cancer.  Since trastuzumab and resiquimod have been taught in the prior art to be useful for the same purpose, combining the two to form a third composition to be used for that same purpose is prima facie obvious (See MPEP §2144.06).

Claims 15-18, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable under Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of Manmeet Gill (Gill, et al., Journal of Clinical and Diagnostic Research 2011 4:1464-1568) and Dovedi (Dovedi, et al., Blood 2013 Vol 121 No. 2, of record). 
Regarding Claims 15-18, Maus teaches the administration of resiquimod for in a method of treatment for colorectal diseases such as polyps, precancerous stages and prevention and adjuvant treatment of colorectal cancer [Maus, abstract].  Maus also teaches that the resiquimod is administered in a pharmaceutically acceptable solution for topical administration (Maus, claim 10).  
Maus does not teach of a method of treating colorectal diseases further comprising administration of an anti-HER-2 antibody.     Maus does not teach that the dose of the immunotherapeutic is administered intravenously.  Maus does not teach that the dose of the immunotherapeutic suitable for intratumoral injection or injection into tumor vasculature. 
Gill teaches 65% of colorectal cell carcinoma cases are positive for HER-2 (Gill, p 1565, ¶ 5).  Gill teaches that colorectal carcinoma should be evaluated for HER-2 expression, as tumors expressing HER-2 carry a poor prognosis and require different therapeutic approaches (Gill, p 1567, ¶ 11).  Gill teaches that HER-2 positive colorectal cancer should be treated with trastuzumab (an anti-HER-2 antibody), which has been shown to inhibit colony formation of the HCA-colon cancer cell line and the HCA-7 tumor xenografts (Gill, p 1567, ¶ 11).   
Dovedi teaches treating mice implanted with tumors comprised of intravenously administering the drug R848 (same as resiquimod) at 3 mg/kg 7 days after tumor implantation (Dovedi, p 252, ¶ 3).
It would be prima facie obvious to combine the teachings of Maus, Gill and Dovedi to arrive at a method of treating HER-2 positive colorectal cancer comprising the administration of resiquimod and trastuzumab.  One of ordinary skill in the art would be motivated to make such a combination in order to arrive at a method that is superior with respect to fighting HER-2 positive colorectal cancer than the administration of either the resiquimod or the anti-HER-2 antibody alone.  Both resiquimod and trastuzumab have been shown in the prior art to be capable of treating HER-2 positive colorectal cancer individually.  
MPEP §2144.06 states: It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.
In the instant case the two compositions are resiquimod and trastuzumab and their shared purpose is treating HER-2 expressing colorectal cancer.  It would be prima facie obvious to combine the two individual components.  One of ordinary skill in the art would have a reasonable expectation of success combining trastuzumab with resiquimod in a method of treating HER-2 expressing colorectal cancer because  each individual component has been taught in the prior art to be capable of treating colorectal cancer individually.  One of ordinary skill in the art would have a reasonable expectation of success combining trastuzumab with resiquimod in a method of treating HER-2 positive colorectal cancer because each individual component has been taught in the prior art to be capable of treating colorectal cancer individually.  
It would be prima facie obvious to one of ordinary skill in the art to combine Maus, Gill and Dovedi and administer the resiquimod intravenously.  One of ordinary skill in the art would be motivated to administer the resiquimod intravenously in order to administer the resiquimod in a route known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success administering the resiquimod intravenously as this route of administration dosage has been taught to work by Dovedi. This satisfies the limitations of claim 27 and 28.  
Regarding claims 29 and 30, it is within the purview of one of ordinary skill in the art to realize that the intravenous formulation cited by Dovedi would also be “suitable” for either direct intratumoral injection or injection into the tumor vasculature.  This is because the intravenous formulation is in a liquid form and contains pharmaceutically acceptable excipients. This satisfies the limitations of claims 29 and 30. 

Response to Arguments
	Applicant provided no further arguments regarding this rejection other than stating that the addition of Dovedi does not remedy the deficiencies of the other references with respect to motivation to combine the art elements. 
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. The reasons why it is prima facie obvious to combine the teachings of Maus and Gill have been addressed above.  Dovedi was included as a reference solely for dosages and methods of administration of resiquimod.  

Claims 15-19, 21, 23-24, 26-27, 29, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable under Joachim Maus (“Maus” US Patent 2009/0182005A1, Published Jul. 16 2009, of record), in view of Manmeet Gill (Gill, et al., Journal of Clinical and Diagnostic Research 2011 4:1464-1568) and Pockros (Pockros, et al., Journal of Hepatology 2007 (47) pp 174-182, of record) as applied to claims 15-19, 26, 29, 30 and 32 above and in further view of Lixin Li (“Li”, WO2014/012479, Published 01/23/2014, of record).

	The combined teachings of Maus, Gill and Pockros are described above.
The combined teachings of Maus, Gill and Pockros not teach intravenous dosages in the amounts claimed in claim 21.  However, these are made up in Li.
	Li teaches a method of treating abnormal cellular proliferation involving a circulating concentration of 0.01 M to 5 M of resiquimod conjugate being preferred [Li, Paragraph 282].  This corresponds to 0.00314 mg/kg to 1.57 mg/kg of resiquimod conjugate.  Li teaches that a variety of routes or modes of administration of resiquimod conjugate can be applied, including intravenous [Li 250] Furthermore, Li teaches examples of weekly administration of a resiquimod conjugate [Li 0047]. 		
	It would be prima facie obvious to one of ordinary skill in the art to modify the combined teachings of Maus, Gill and Pockros with the teachings of Li by: (1) starting with the intravenous dosing regimen of  0.00314 mg/kg to 1.57 mg/kg of resiquimod conjugate taught Li, (2) by intravenously administering, weekly, the immunotherapeutic within the dosage range taught by Li (which reads on the claimed dosage values of claim 21), and (3) and optimizing the dosage through routine experimentation.  One of ordinary skill in the art would be motivated to do so in order to arrive at an optimal intravenous dosing regimen for the immunotherapeutic.  One of ordinary skill in the art would have a reasonable expectation of success starting with the intravenous dosing values taught by Li and optimizing because Li teaches an established starting point for intravenous dosage values.  Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11). This satisfies the limitations of claim 21. 
	Moreover, since “local concentration” includes the site of injection, this also satisfies the limitations of claims 23, 24 and 33. 
 
Response to Arguments
Applicant provided no further arguments regarding this rejection other than stating that the addition of Li does not remedy the deficiencies of the other references with respect to motivation to combine the art elements. 
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. The reasons why it is prima facie obvious to combine the teachings of Maus and Gill have been addressed above.  Li was included as a reference solely for dosages and methods of administration of resiquimod.  

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-19, 21, 23-24, 26-30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 7-13 of U.S. Patent No. 11,046,781 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims are drawn toward a method of treating colorectal cancer comprising the administration of resiquimod and an anti-HER-2 antibody.
Regarding instant claims 15 &17, patented claims 1-2 are directed toward a method of treating cancer, said method comprising the administration of an immunotherapeutic that is resiquimod and a targeted therapeutic that binds HER-2.  Regarding instant claim 16, patented claim 3 is directed toward a method capable of providing a systemic protective effect against cancer or tumor recurrence.  Regarding instant claim 18, patented claim 7 is directed toward a method of treating colon cancer.  Regarding instant claims 19, 21 and 26-28, the dosage values of patented claims 8-10 overlap with the instant claimed dosages and patented claim 11 allows for oral, intravenous, subcutaneous and intramuscular modes of injection.  Regarding instant claim 32, patented claim 12 is directed to local concentrations of immunotherapeutic that are below 0.02 mg/kg (for IV or oral administration of the immunotherapeutic local concentration would equal systemic concentration).  Regarding instant claim 33, patented claim 12 is directed to local concentrations of immunotherapeutic that are between 0.05 mg/mL and 0.5 mg/mL.  Regarding instant claims 29 and 30, the instant claims require that the immunotherapeutic be in a formulation suitable for intratumoral injection or injection into tumor vasculature.  Patented claim 11 is directed towards intravenous, subcutaneous and intramuscular administration of the immunotherapeutic.  It is within the purview of one of ordinary skill in the art to realize that a formulation suitable for intravenous, subcutaneous and intramuscular administration would also be suitable for intratumoral injection or injection into tumor vasculature (that is to say, the formulations are in a liquid form and comprise a physiologically appropriate buffer).  

Claims 15-17, 19, 21, 23-24, 26-30 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13 of copending Application No. 17/328,116 (Published as US 2021/0347911 A1; Published 11/11/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn toward a combination comprising an anti-HER-2 antibody and resiquimod.  Copending claim 4 states that the combination of the ‘116 application has anti-cancer properties.  One of ordinary skill in the art would realize that the combination of the ‘116 application is usable in the method of the instant application.  
Regarding instant claims 15 & 16-17, copending claims 1-4 are directed toward a combination comprising an immunotherapeutic that is resiquimod and a targeted therapeutic that binds HER-2 and that said combination is capable of providing a systemic effect against cancer or tumor recurrence.  Regarding instant claims 19, 21 and 26-30, the dosage values of copending claims 10-11 overlap with the instant claimed dosages and copending claim 12 allows for oral, intravenous, subcutaneous, intramuscular and intratumoral modes of injection.  Regarding instant claim 32, copending claims 10-12 are directed to local concentrations of immunotherapeutic that are below 0.02 mg/kg (for IV or oral administration of the immunotherapeutic local concentration would equal systemic concentration).  Regarding instant claim 33, copending claims 10-11 are directed to effective concentrations of immunotherapeutic that are between 0.05 mg/mL and 0.5 mg/mL.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-19, 21, 23-24, 26-30 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-16 of copending Application No. 17/328,103 (Published as US 2021/0363271 A1; Published 11/25/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims are drawn toward a method of treating colorectal cancer comprising the administration of resiquimod and an anti-HER-2 antibody.
Regarding instant claims 15 & 16-17, copending claims 1-4 are directed toward a method of treating cancer or preventing tumor recurrence, said method comprising the administration of an immunotherapeutic that is resiquimod and a targeted therapeutic that binds HER-2.    Regarding instant claim 18, copending claim 16 is directed toward a method of treating colon cancer.  Regarding instant claims 19, 21 and 26-28, the dosage values of copending claims 10-12 overlap with the instant claimed dosages and copending claim 13 allows for oral, intravenous, subcutaneous and intramuscular modes of injection.  Regarding instant claim 32, copending claims 14-15 are directed to local concentrations of immunotherapeutic that are below 0.02 mg/kg (for IV or oral administration of the immunotherapeutic local concentration would equal systemic concentration).  Regarding instant claim 33, copending claim 15 is directed to local concentrations of immunotherapeutic that are between 0.05 mg/mL and 0.5 mg/mL.  Regarding instant claims 29 and 30, the instant claims require that the immunotherapeutic be in a formulation suitable for intratumoral injection or injection into tumor vasculature.  Copending claim 13 is directed towards intravenous, subcutaneous and intramuscular administration of the immunotherapeutic.  It is within the purview of one of ordinary skill in the art to realize that a formulation suitable for intravenous, subcutaneous and intramuscular administration would also be suitable for intratumoral injection or injection into tumor vasculature (that is to say, the formulations are in a liquid form and comprise a physiologically appropriate buffer).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 15-19, 21, 23-24, 26-30 and 32-33 are rejected
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on M-F, 8:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L VAN DRUFF/Examiner, Art Unit 1643

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643